COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Humphreys and Senior Judge Coleman
Argued at Richmond, Virginia


ANTONIO GIAMBANCO
                                         MEMORANDUM OPINION * BY
v.   Record Nos. 1269-00-2 and         JUDGE ROSEMARIE ANNUNZIATA
                 2004-00-2                    JUNE 12, 2001

TAMARA JO GIAMBANCO


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                       Gary A. Hicks, Judge

          Murray J. Janus (David E. Haynes; Bremner,
          Janus, Cook & Marcus, on brief), for
          appellant.

          No brief or argument for appellee.


     The appellant, Antonio Giambanco, appeals from an order

entered by the Henrico County Circuit Court:   (1) denying his

motion to reduce child support; (2) granting appellee's, Tamara

Jo Giambanco's, motion to amend child support; (3) increasing

his child support obligation to $1,066 per month, retroactive

from May 26, 1999 to February 2000; (4) increasing his child

support obligation to $1,394 per month effective March 1, 2000;

and (5) granting Tamara's motion for attorney's fees and costs

and awarding her $4,732.50.   Antonio also appeals from an order




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
of the same court denying his motion to reconsider the above

issues.    For the following reasons, we affirm.

                                  I.

                             BACKGROUND

     Antonio and Tamara Jo Giambanco were married on September

4, 1990.    They were divorced by a final decree entered by the

Henrico County Circuit Court on May 26, 1999.      They have one

child, Francesco David Giambanco, born April 13, 1995.

     An equitable distribution order divided the parties'

property, which included, among other items, a pizza business

and a rental home.   The court valued the pizza business at

$105,000.   Antonio was to receive two-thirds of that value, and

Tamara was to receive one-third, or $35,000.      The court valued

the rental property at $50,000 and ordered each party to receive

half the value of that property.       Antonio's child support

obligation for Francesco was initially set at $1,000 per month

but was to be recalculated when more financial information was

available, including Antonio's 1998 tax returns.

     Following the divorce, Antonio sold the pizza business and

the rental property and paid Tamara for her portion of the

properties.   Following the sale of the pizza business to his

brother, Massimiliano, Antonio worked for his brother at the

same business, earning $450 per week.

     Antonio filed a motion to reduce child support, and Tamara

filed a motion to increase it.    Both motions were heard on

                                 - 2 -
February 14, 2000.      Following the hearing, the court denied

Antonio's motion to decrease child support and granted Tamara's

motion, increasing Antonio's monthly child support obligation

from $1,000 to $1,066 per month retroactive to May 26, 1999

through February 2000, and increasing his monthly child support

obligation to $1,394 per month effective March 1, 2000.     The

court also awarded Tamara $4,732.50 in attorney's fees and

costs.

                                   II.

                                ANALYSIS

                                   A.

                              Capital Gains

     Antonio contends the trial court erred in including the

capital gains he realized as a result of the sale of the

business and rental property as income in determining his child

support obligation. 1    He argues that, because the gains were

"extraordinary" and "irregular," the court abused its discretion

in not deviating from the guideline amount.     However, the fact

that the gains were "one-time" and "not a recurring event" is

not, in itself, a basis for requiring the court to deviate from

the presumptive amount.




     1
       Antonio also contends the court erred in including $22,500
he realized in capital gain upon the sale of the marital home.
However, the record shows the court did not consider this gain
in calculating Antonio's gross income.

                                  - 3 -
     Decisions regarding child support rest within the sound

discretion of the trial court and will not be reversed on appeal

unless plainly wrong or unsupported by the evidence.    Young v.

Young, 3 Va. App. 80, 81, 348 S.E.2d 46, 47 (1986).    Code

§ 20-108.1(B) permits the court to consider "[e]xtraordinary

capital gains such as capital gains from the sale of the marital

abode" in determining whether to deviate from the guideline

amount in awarding child support.   Code § 20-108.1(B) (listing

factors the court may consider in deviating); see Goldhamer v.

Cohen, 31 Va. App. 728, 737-38, 525 S.E.2d 599, 603-04 (2000);

Smith v. Smith, 18 Va. App. 427, 434-35, 444 S.E.2d 269, 274-75

(1994); see also Howe v. Howe, 30 Va. App. 207, 216, 516 S.E.2d

240, 245 (1999) (father may seek modification in support if and

when his income no longer includes such irregular income).

     We find the record does not support Antonio's contention

that because the capital gains were irregular, the court abused

its discretion in not deviating from the guideline amount. 2




     2
       Antonio also contends the court may not include capital
gains derived from the sale of property that was the subject of
an equitable distribution award in the gross income calculation.
However, because he failed to raise the issue at the trial level
or to cite any authority for this proposition on appeal, we will
not address whether pre-property-division appreciation of an
asset constitutes a "capital gain" to be included in the gross
income calculation under Code § 20-108.2(C). Rule 5A:18;
Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239
(1992) ("Statements unsupported by argument, authority, or
citations to the record do not merit appellate consideration.").


                              - 4 -
                                   B.

                        Other Calculation Errors

                   1.     Child's Medical Insurance

     Antonio claims the court erred in deducting $100, rather

than $122, for medical insurance payments that Antonio made for

Francesco.    However, Antonio introduced no evidence to show that

he paid $122 for medical insurance for Francesco.      We,

therefore, affirm the trial court's determination on this issue.

       2.     1998 Income, Spousal Support and Rental Income

     Antonio contends Tamara introduced inaccurate information

concerning his income at the child support hearing, based on her

miscalculation of his 1998 income.       He also claims the trial

court erred in not including spousal support and rental income

allegedly received by Tamara in calculating her monthly income.

However, at the child support hearing, Antonio failed to refute

Tamara's calculation of his income and failed to introduce

evidence concerning the spousal support and rental income he

claims she received.

     Moreover, he failed to raise these issues at the hearing,

raising them for the first time at the hearing on his motion to

reconsider.   In denying Antonio's motion to introduce evidence

in support of his new contentions at the hearing on his motion

to reconsider, the trial court concluded that Antonio had ample

opportunity at the initial hearing on the child support

modification to introduce evidence regarding his 1998 income,

                                 - 5 -
the spousal support and the rental income.      We find the trial

court did not abuse its discretion in refusing to hear such

evidence.     See Mundy v. Commonwealth, 161 Va. 1049, 1064, 171

S.E. 691, 696 (1933) (it is within the trial court's discretion

whether to hear more evidence "[w]hen all the testimony in the

trial of a case has been concluded and the witnesses for the

respective parties have been excused from their attendance upon

court"); Morris v. Morris, 3 Va. App. 303, 307, 349 S.E.2d 661,

663 (1986) (where a party has had ample opportunity to present

evidence, it is within the court's discretion whether to take

further evidence after the evidentiary hearing has concluded).

                                  C.

                         Motion to Reconsider

     For the reasons set forth previously, we affirm the trial

court's denial of Antonio's motion to reconsider.

                                  D.

                       Attorney's Fees and Costs

     Antonio contends the trial court erred in awarding

attorney's fees and costs to Tamara because she first presented

evidence on the issue at the hearing on Antonio's motion to

reconsider.    We disagree and affirm the award.

     Antonio filed a motion to decrease his child support

obligation in August 1999.    In November 1999, Tamara filed a

motion to deny Antonio's motion to decrease support and in her

motion she asked for attorney's fees and costs.     She requested

                                 - 6 -
attorney's fees and costs again in her motion to increase child

support, dated January 28, 2000.    On February 14, 2000, the

court heard evidence on the parties' motions to modify the

support award.     However, Tamara did not introduce evidence

regarding her attorney's fees and costs at that hearing.    The

court denied Antonio's motion to decrease support and granted

Tamara's motion to increase support, but did not rule on her

request for attorney's fees and costs.

     On February 17, 2000, Antonio filed a motion to reconsider.

Tamara filed a response on February 22, 2000, asking the court

to deny Antonio's motion and again asked for attorney's fees and

costs.    On April 16, 2000, Tamara filed a separate motion for

the award of attorney's fees and costs and on April 28, 2000,

she filed an affidavit detailing the fees and costs she had

incurred from the motions to modify child support and the motion

to reconsider. 3


     3
         Tamara's affidavit listed the following:

            Attorney's Fees (through 2/15/00)        $8,476.04
            Attorney's Fees (2/17/00 thru 2/25/00) $ 632.50
                  RECONSIDERATION ISSUE
            Estimated Attorney's Fees (for 2/28/00) $ 187.50
            Costs                                    $4,803.18
                  Clerk          $   55.00
                  Service        $ 210.00
                  Court Reporter $ 644.66 (Transcript & 2
                                           Appearance Fees)
                  Delivery       $   93.50
                  Document Fee   $   11.27
                  Expert Witness $3,788.75
                                 SEE ABOVE
                  GRAND TOTAL         $14,099.22.

                                 - 7 -
     The court heard Antonio's motion to reconsider on April 28,

2000, and allowed Tamara to introduce evidence regarding her

attorney's fees and costs at that time.   Although Tamara

requested attorney's fees and costs in the amount of $14,099.22,

the court awarded her $4,732.50, $3,788.75 of which was for

costs she incurred in expert witness fees stemming from the

February hearing on the motions to modify support.   The award

also included reimbursement for attorney's fees and costs

arising from the April hearing on Antonio's motion to

reconsider. 4

     It was within the court's discretion to allow her to

present evidence for the first time at the hearing on the motion

to reconsider, and we find no abuse of such discretion.     See

Mundy, 161 Va. at 1064, 171 S.E. at 696; Morris, 3 Va. App. at

307, 349 S.E.2d at 663.   Although Tamara did not introduce

evidence regarding her attorney's fees and costs at the February

hearing, she had requested fees and costs prior to that date.

In addition, prior to the April hearing on Antonio's motion to

reconsider, she gave Antonio notice that she intended to seek an

award of attorney's fees and costs stemming from the motions to

modify support and from the upcoming hearing on the motion to



     4
       In the circuit court's order dated July 20, 2000, in which
the court denied Antonio's motion to reconsider, the court
ordered that Tamara "is hereby granted an award of attorney's
fees in the amount of $632.50 and $100.00 for the April 28th
hearing and $4,000.00 for court costs and expert witness fees."

                               - 8 -
reconsider, and she filed an affidavit in support of her request

setting out the extent of the award she sought.

     Antonio also contends the award was excessive.   The award

of attorney's fees is within the trial court's discretion, and

we will not reverse an award absent an abuse of discretion.

Ragsdale v. Ragsdale, 30 Va. App. 283, 297, 516 S.E.2d 698,

704-05 (1999).   We find the court did not abuse its discretion

in deciding to award attorney's fees and costs to Tamara and in

determining an appropriate amount; therefore, we affirm the

award.

     In sum, we find the court did not abuse its discretion in

modifying the child support award or in awarding attorney's fees

and costs to Tamara.   Accordingly, we affirm the trial court's

orders.

                                                   Affirmed.




                               - 9 -